          Case: 4:20-cv-00130-DAS Doc #: 13 Filed: 11/23/20 1 of 3 PageID #: 47




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


WILLIE C. McMILLIAN                                                           PLAINTIFF


V.                                                                    NO. 4:20-CV-00130-DAS

MISSISSIPPI DEPARTMENT OF CORRECTIONS,
PELICIA HALL, Commissioner
AND AUDEY McAFFE, Deputy commissioner                                       DEFENDANTS


                           PROCESS AND SCHEDULING ORDER

        The Court finds that this case should go forward as to all Defendants. The Court has,

therefore, established the following deadlines:

     1. Counsel for the Mississippi Department of Corrections (“MDOC”) has agreed to accept

service of process on behalf of the defendants. Should counsel accepting service demonstrate

that he cannot represent any of these defendants, he must notify the court immediately of the

defendant’s last known address so the court may effect process upon that defendant under 28

U.S.C. § 1915(d).

     2. A responsive pleading is due on behalf of these defendants by December 21, 2020.

     3. No formal discovery, such as interrogatories, request for production, or requests for

admission will be permitted without leave of the court. By January 28, 2021, the defendants

must provide the plaintiff with his disciplinary records, administrative records,

photographs/videos, medical records, and any other records related to this incident. Under Fed.

R. Evid. 502(d), and particularly under the peculiar circumstances of this litigation, the court

holds that no privilege or protection associated with the plaintiff’s records - other than the waiver

provided by the provisions of Miss. R. Evid. 503(f) - is waived by disclosure connected with this
         Case: 4:20-cv-00130-DAS Doc #: 13 Filed: 11/23/20 2 of 3 PageID #: 48




litigation, and disclosure in this litigation also does not waive privilege or protection in any other

federal or state proceeding.

    4. The deadline for amending pleadings or joining defendants is December 28, 2020.

    5. The parties must file their witness and exhibit lists by March 1, 2021. A witness list must

include the name, address, MDOC number (if applicable), of every witness, including the

plaintiff or any party who plans to testify on his own behalf, and a very brief summary of the

anticipated testimony of the witness. Witness lists must be accompanied by a certification that

the witness has agreed to testify and that the party has discussed the testimony with the witness.

Each party must list witnesses in order of importance to his case, from most important to

least important. Due to the expense of transporting and maintaining incarcerated witnesses, the

court may not issue writs for incarcerated witnesses whose testimony is irrelevant or merely

cumulative. If the court does not receive a witness list in a timely fashion, the party failing to

provide the witness list will not be allowed to call witnesses to testify at the trial of this matter.

The court does not have the authority to issue subpoenas for witnesses who are not incarcerated

on behalf of an in forma pauperis plaintiff. The plaintiff must submit a witness and exhibit list

in a timely manner; failure to do so will result in dismissal of the case.

    6. All motions must be filed by March 22, 2021.

    7. An evidentiary hearing is set for September 20, 2021, at 10:00 a.m., in Oxford, before

U.S. Magistrate Judge David Sanders. Although referred to as an “evidentiary hearing” it is, in

every respect, a trial on the merits in which the Plaintiff’s claims will be finally adjudicated.

Plaintiff in this case consented to have the undersigned conduct all proceedings in this case,

including trial and entry of final judgment. Moreover, as there has been no demand for a trial

by jury, the trial in this cause will be a bench trial, during which the undersigned will preside.
                                                   2
         Case: 4:20-cv-00130-DAS Doc #: 13 Filed: 11/23/20 3 of 3 PageID #: 49




At trial (evidentiary hearing), Plaintiff will be permitted to present his case, including the

questioning of any witnesses and offering of exhibits. In turn, Defendants will be permitted to

present their defense. Following the conclusion of this trial (evidentiary hearing), a judgment

will be entered, finally adjudicating the plaintiff’s claims on the merits.

   8. In the event any damages or other moneys become payable to or for the benefit of the

plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this

litigation, and the United States will have a lien against any damages or other moneys until the

United States has been fully reimbursed for those court costs, fees and expenses by payment of

them into the court.

   9. The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

   10. The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 23rd day of November, 2020.



                                               /s/ David A. Sanders

                                               UNITED STATES MAGISTRATE JUDGE




                                                  3
